ON MOTION NOB REHEARING.
If Moss was plaintiff’s agent, he being in charge of the property as such agent, under instructions from her and attempting'to get it out of the state, she telling him to drive fast, his declarations when overtaken as to the ownership of the property, and where he was then taking it, are apart of the res gesta and are admissible. They are, in effect, the declarations of plaintiff herself. They do not relate to past transactions but to what was then depending.
Greenleaf in section 113, volume 1, of his work on evidence says, that wherever what the agent did is admissible in evidence, there it is competent to prove what he said about the act while he was doing it. The cases cited from this state of Ladd v. Couzins, 35 Mo. 516; Adams v. Railroad, 74 Mo. 556; Bevis v. Railroad, 26 Mo. App. 21, sustain, instead of controvert, what was stated in the opinion.
Questions concerning Moss’ declaration should be restricted to what he said and did in reference to the matter at issue, at the time he was overtaken.
The motion will be overruled.